Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on April 12, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 3, 13 and 16-17 have been acknowledged. Claims 2 and 18-19 have been canceled.
In view of the amendment of claim 13, Applicant amended the claim and removed “VGG-19”. Accordingly, the 35 U.S.C. 112 rejections of claims 13-15 have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 9-18 of Remarks, filed April 12, 2022 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1, 3-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 1 and 16-17 overcome the combination of the previously cited references. More specifically, each independent claim recites the new limitations to specific “wherein the first-1 deep-learning model reflects a loss function in neural network learning such that properties including one or more of a design, a pattern, and a printing of the Page 2 of 19transformed virtual wearing clothing are not transformed but maintained, and obtains a result of similar properties of actual wearing clothing, and wherein, in a case that there is a component including hair and/or body of the user on a body part of a user image in which the transformed virtual wearing clothing is dressed on the user, the first-2 deep-learning model uses an occlusion process and dresses the transformed virtual wearing clothing on the body of the user of the image by excluding the component”.
Examiner has completed the additional search. However, the new search results and the references cited in the previous office action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 1 and 16-17. Accordingly, claims 1 and 16-17 are allowed.

Dependent claims 3-15 depend from independent claim 1, dependent claim 20 depends from independent claim 17. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616